Citation Nr: 9925470	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1974.  From September 1969 to September 1970, he served in 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating for 
post-traumatic stress disorder was denied.  By means of a 
September 1997 rating decision, the disability evaluation for 
post-traumatic stress disorder was increased to 50 percent 
disabling effective January 1, 1997.  As this was not a full 
grant of benefits sought on appeal, the claim for an 
increased rating remained open.  By means of December 1998 
rating action, the evaluation of his post-traumatic stress 
disorder was increased to 70 percent disability effective 
January 1, 1997.  Once again, as this was not a full grant of 
benefits on appeal, the veteran's claim for an increased 
rating remains open.  

The Board notes that on a September 1997 VA Form 21-4138 the 
veteran claimed that an effective date earlier than January 
1, 1997 should be granted for the award of the increase in 
the disability evaluation for his post-traumatic stress 
disorder.  However, a review of the veteran's claims folder 
indicates that development of this claim has not been 
completed.  Accordingly, this matter is referred to the RO 
for appropriate consideration. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for post-
traumatic stress disorder has been developed.

2.  The veteran's post-traumatic stress disorder, his only 
service-connected disability, is rated as 70 percent 
disabling.

3.  The veteran's post-traumatic stress disorder results in 
his being unable to secure or follow a substantially gainful 
occupation and results in his being demonstrably unable to 
obtain or retain employment.



CONCLUSION OF LAW

The criteria for entitlement to an increased schedular rating 
of 100 percent for post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.16(c), 4.130, Diagnostic Code 9411 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for post-traumatic stress disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased schedular rating of 100 percent is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The veteran established service connection for post-traumatic 
stress disorder by means of a June 1994 rating decision, 
which assigned a 30 percent disability rating effective July 
11, 1992, the date of claim on appeal.  In September 1996, 
the veteran filed a claim for an increased rating for his 
post-traumatic stress disorder contending that his disability 
had increased in severity and that a 100 percent rating was 
appropriate.  By means of a September 1997 rating action, the 
disability evaluation of his post-traumatic stress disorder 
was increased to 50 percent disabling effective January 1, 
1997, the day after a 100 percent temporary evaluation due to 
hospitalization ended.  During the course of the veteran's 
appeal, the disability rating was increased to 70 percent, 
effective January 1, 1997, by means of a December 1998 rating 
action. However, as that rating does not constitute a full 
grant of benefits sought on appeal, this claim remains before 
the Board.  The veteran's post-traumatic stress disorder is 
his only service connected disability. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (1998).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, prior to November 7, 1996, the 
regulations also provided that where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996)

The United States Court of Appeals for Veteran's Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran filed his claim for an increased rating in September 
1996.  As the regulations changed after his appeal was filed, 
the Board will evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to November 7, 1996, and 
the criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

The Board finds that the criteria in effect prior to November 
7, 1996, are more favorable to the veteran in that his post-
traumatic stress disorder precludes him securing or following 
a substantially gainful occupation.  A June 1997 VA 
examination report indicates that the veteran last worked in 
November 1996, but he could not continue working due to 
"intense conflicts" with his superiors.  The veteran stated 
that he has intrusive thoughts of killing people who make him 
angry.  He further stated that he could not get these ideas 
out of his head.  The examiner was of the opinion that the 
veteran's current level of social, vocational, and industrial 
adjustment appeared to be significantly impaired.

VA medical records show that the veteran was hospitalization 
due to his post-traumatic stress disorder from August to 
September 1996 and November to December 1996.  The discharge 
summary from December 1996 notes that the "[v]eteran will 
attempt to return to employment if he can receive medical 
treatment.  If he is not medically cleared[,] then he will be 
considered unemployable."  A December 1996 statement from a 
physician at the Birmingham Baptist Medical Center indicates 
that he is not medically qualified for a DOT license.  In 
essence, he is not able to work at his occupation of 20 years 
as he cannot get a license due to his disability.  

An April 1997 Residual Functional Capacity questionnaire 
prepared by a VA social worker, indicates that he is "too 
severely impaired to related to others even for short 
periods."  He has a short attention span and difficulty with 
short-term memory.  Additionally, the social worker felt as 
though the experience in his last employment clearly 
established that he cannot tolerate authority and experiences 
low self-esteem which leads to paranoid thinking.

A May 1997 letter from a VA Vocational Rehabilitation and 
Counseling Officer indicates that an evaluation of the 
veteran's potential to benefit from VA training and services 
under the VA vocational rehabilitation program revealed that, 
because of his disability, it was not reasonably feasible for 
him to benefit from the program.  

An undated psychiatric evaluation from Dr. Eddie L. Huggins, 
Jr., received in September 1997, indicates that the veteran 
had worked at the same job for 20 years as a truck driver.  
He had applied for a position in plant operations in August 
1996, but the position was given to someone who had not been 
with the company for as long as he had.  The evaluation 
report indicates that he had thoughts of killing his boss and 
was removed from his job.  

In a February 1998 letter, Dr. Charles Nevels, the Medical 
Director of the PTSD program at the Tuscaloosa VA Medical 
Center, indicated that the veteran was considered 
unemployable due to his chronic post-traumatic stress 
disorder and major depression. 

An August 1998 letter from Dr. Arthur L. Ennis, indicates 
that he concurs with prior medical opinions that find that 
the veteran is totally and permanently unemployable because 
of his psychiatric disorder and medication used to treat his 
post-traumatic stress disorder.    

The veteran's most recent VA post-traumatic stress disorder 
examination was in November 1998.  The examination report 
indicates that the examiner was able to review the veteran's 
claims folder prior to the examination.  The examiner found 
that his review of the claims folder indicated "clear 
supporting evidence of the veteran's inability to obtain any 
type of gainful employment."  

The Board finds that the criteria for entitlement to a 100 
percent schedular rating for post-traumatic stress disorder 
are met.  The evidence shows that the veteran's post-
traumatic stress disorder affects his ability to maintain 
employment. Thus, pursuant to the criteria in effect prior to 
November 7, 1996, the veteran meets the criteria for a 
schedular rating of 100 percent, as his post-traumatic stress 
disorder renders him demonstrably unable to obtain or retain 
employment.

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9410 (1998).


ORDER

Entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

